Dismissed and Opinion filed April 3, 2003








Dismissed and Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01365-CV
____________
 
NEW BIRTH MISSIONARY BAPTIST CHURCH OF HOUSTON, INC.
AND ELLA M. NUNN, Appellants
 
V.
 
REVEREND DWIGHT E. MATTHEWS, Appellee
 

 
On
Appeal from the 295th District Court
Harris
County, Texas
Trial
Court Cause No. 02-61577
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed December 16, 2002.
On March 20, 2003, appellants filed a motion to dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed April 3, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.